          Case 1:16-cv-12383-IT Document 145 Filed 10/23/18 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
                                     EASTERN DIVISION
__________________________________________
                                               )
Saba Hashem, Individually, and as a            )
Member of, and derivatively on behalf of,      )
D’Angelo and Hashem, LLC,                      )
       Plaintiff/Intervention Defendant,       )
v.                                             )     Civil Action No: 1:16-cv-12383-IT
                                               )
Stephen L. D’Angelo,                           )
D’Angelo and Hashem, LLC                       )
and D’Angelo Law Group LLC,                    )
       Defendants/Intervention Defendants,     )
       Reach and Apply Defendants,             )
                                               )
v.                                             )
                                               )
Jennifer M. Carrion,                           )
       Intervention Plaintiff.                 )
__________________________________________)

 PLAINTIFF’S MEMORANDUM IN SUPPORT OF SECOND MOTION FOR CONTEMPT

       On September 5, 2018 this Court awarded attorney’s fees in connection with plaintiff’s

Motion For An Order Holding Defendants In Contempt Of Court and ordered plaintiff to file a

request for those fees. The D’Angelo defendants did not object to that motion. On September 10,

2018 plaintiff’s counsel filed an affidavit outlining those fees. Once again, the D’Angelo defend-

ants failed to object. On October 1, 2018 the court entered a judgment awarding plaintiff attorney’s

fees in the amount of $3,913.24. Twenty one (21) days have passed since the Court’s order and,

in what has become an all too familiar expression of contempt for the Court and other parties, the

D’Angelo defendants have refused to make payment.

       There is no need for another recitation of the D’Angelo defendants’ continuing disdain for

this process and the Court, and no need to explain why the relief sought is appropriate, except to
          Case 1:16-cv-12383-IT Document 145 Filed 10/23/18 Page 2 of 3



say that plaintiff hereby incorporates by reference the arguments made in his earlier motions for

sanctions against the D’Angelo defendants as if set forth herein.1

       A reasonable time within which to have paid the $3,913.24 ordered by the Court was ten

days after the order, or by October 11, 2018. In addition to paying $3,913.24, an appropriate

penalty and monetary sanction for the D’Angelo defendants’ repeated flaunting of this Court’s

orders is one thousand dollars ($1,000) per day, beginning October 11, 2018 and continuing for

each day thereafter that the D’Angelo defendants continue to fail to pay that award, for a total, as

of October 22, 2018, of $14,913.24, and counting.

       For these reasons, plaintiff’s motion should be allowed and the D’Angelo defendants

should be ordered to pay plaintiff, in addition to $3,913.24, one thousand dollars ($1,000) per day,

beginning October 11, 2018 and continuing for each day thereafter that the D’Angelo defendants

continue to fail to pay that award.

                                                     Saba Hashem, individually, as a member of,
                                                     and derivatively on behalf of, D & H LLC
                                                     By his attorneys,

                                                     __/s/__Albert L. Farrah, Jr.______________
                                                     Albert L. Farrah, Jr., Esq.
                                                     321 Columbus Avenue
                                                     Boston, MA 02116
                                                     (617) 742-7766
                                                     B.B.O. 159340
                                                     alf@farrah-law.com




1. See Plaintiff’s July 25, 2017 Motion to Compel; November 2, 2017 Motion To Compel; May
8, 2018 Motion For Attorney’s Fees; July 16, 2018 Motion For Contempt, To Compel And For
Sanctions; and the September 10, 2018 Affidavit Of Albert Farrah in support of attorney’s fees.
         Case 1:16-cv-12383-IT Document 145 Filed 10/23/18 Page 3 of 3



                              CERTIFICATE OF SERVICE
SUFFOLK, ss.                                                              October 23, 2018

        I hereby certify that a copy of this pleading was today served via the Court’s CM/ECF
filing system upon all registered users in this case, including counsel for defendants.

                                                          /s/ Albert L. Farrah, Jr., Esq._____
                                                         Albert L. Farrah, Jr., Esq.
